DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PHILIP AUGUST FURINO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                   Nos. 4D19-1456 and 4D19-1462

                         [December 17, 2020]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2018CF003773AXXXMB and 2018CF003772AXXXMB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.